DETAILED ACTION
The present office action is responsive to the applicant’s filling the application on 06/28/2021. 
The application contains claims 1-20, all have been examined. 
IDS with refences cited filled 2/23/2022 have been reviewed by the examiner. 
This action is Non-Final

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 11-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mann et al. (US 20210342785).
In regards to claims (1 and 11),  Mann discloses a computer-implemented method for creating a table, the method comprising:  receiving a request to create a table, the request including an indication of a number of columns and a number of rows for the table (see para 13, 29, 82, 360: create a new table user indicates columns and rows), generating the table, the table comprising the number of columns and the number of rows indicated in the request, an intersection of a column and a row in the table being a cell of the table, the table further comprising a summary row (see 368, 399, 412, 421, 783: generate table with columns and rows and having data values. Providing summary data);  rendering the table for display on a user interface of a client device, the table comprising a column type selection affordance for selecting a column type for at least one column rendered in the table and a summary type selection affordance for selecting a summary type for at least one column rendered in the table (see at least para 13, 29, 82, 360-368, 783, 1143-1144, 1151, 1410-1412: create a new table user indicates columns and rows. Interface allows user to select many settings for the table and data and summary information); receiving selection of the column type selection affordance to select the column type for a column; applying the selected column type to each cell of the column; and updating the summary type available for the column based on the selected column type for the column (see at least para 360-368, 783, 1143-1144, 1151, 1410-1412, 1456-1457: summary information is updated as change are done to the table. Providing Summary data in row and associated header) .

In regards to claims (2 and 12),  Mann discloses further comprising: receiving a new selected column type for a column of the table; determining whether values in each cell of the column are compatible with the selected column type; upon determining that a value in a cell of the column is compatible with the selected column type, updating the value based on the new selected column type (see FIG. 4 and  at least para 12, 45, 313, 321, 329: teaches associated values to cells for the selected types of columns); and upon determining that a value in a cell of the column is not compatible with the selected column type, clearing the value (see para 368, 378: clearing values associated to a column e.g. a person with status data and date information).

In regards to claims (3 and 13),  Mann discloses further comprising retrieving data for the table from a data source (see FIG. 2 and at least para 1449: database retrievals).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-10, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mann et al. (US 20210342785) as applied to claims (1 and 11), and further in view of Oye et al. (US 20200314211)


In regards to claims (4 and 14),  Mann doesn’t specifically teach receiving a content request, the content request comprising a user identifier of a user creating the table, a data source identifier of a data source from which to retrieve content for the table, and a content item identifier of a content item hosted on the data source; communicating the content request to the data source, receiving data from the content item; and forwarding the data from the content item to the client device for rendering the data in the table.
Oye teaches a content request, the content request comprising a user identifier of a user creating the table, a data source identifier of a data source from which to retrieve content for the table, and a content item identifier of a content item hosted on the data source; communicating the content request to the data source, receiving data from the content item; and forwarding the data from the content item to the client device for rendering the data in the table (see para 4: teaches table creation and acquiring the underlying data for the table. See para 93-96, 148: teaches using user id, data source id to complete a content request to fill the requested data on field).
It would have been obvious to one having ordinary skill in the art before the filing of the  invention to use the teachings of Oye and modify Mann since a person would have recognize that this is a well-known technique used for data retrieval and the benefit for security associated to user authorization to access the data (see para 4, 158)


In regards to claims (5 and 15),  Mann doesn’t specifically teach, further comprising maintaining a list of data source descriptors for supported data sources, each data source descriptor comprising a data source identifier, data indicating whether the data source has restricted access or public access, and a resolve endpoint pointing to a location that can be addressed for forwarding the content request to the data source.
Oye teaches further comprising maintaining a list of data source descriptors for supported data sources, each data source descriptor comprising a data source identifier, data indicating whether the data source has restricted access or public access, and a resolve endpoint pointing to a location that can be addressed for forwarding the content request to the data source (see para 47-48, 93-10: teaches data sources and indicating if the sources are public or restricted to resolve endpoint). 
It would have been obvious to one having ordinary skill in the art before the filing of the  invention to use the teachings of Oye and modify Mann since a person would have recognize the benefit for security associated to user authorization to access the data (see para 4, 158)


In regards to claims (6 and 16), Mann doesn’t specifically teach  wherein communicating the content request to the data source further comprises: identifying the resolve endpoint for the data source from the data source descriptor for the data source; and forwarding the content request to a location pointed by the resolve endpoint 
Oye teaches wherein communicating the content request to the data source further comprises: identifying the resolve endpoint for the data source from the data source descriptor for the data source; and forwarding the content request to a location pointed by the resolve endpoint
(see para 47-48, 93-10: resolving endpoint and providing content).
It would have been obvious to one having ordinary skill in the art before the filing of the  invention to use the teachings of Oye and modify Mann since a person would have recognize the benefit for security associated to user authorization to access the data (see para 4, 158)


In regards to claims (7 and 17), Mann doesn’t specifically teach further comprising: determining whether the data source is a restricted data source, the determination made by checking the data indicating whether the data source has restricted access or public access, upon determining that the data source is a restricted data source, determining whether an access key corresponding to the user identifier of the user creating the table and the data source is stored in an authentication platform; upon determining that the access key is stored on the authentication platform, retrieving the access key from the authentication platform; and forwarding the access key along with the content request to the data source
Oye teaches determining whether the data source is a restricted data source, the determination made by checking the data indicating whether the data source has restricted access or public access, upon determining that the data source is a restricted data source, determining whether an access key corresponding to the user identifier of the user creating the table and the data source is stored in an authentication platform; upon determining that the access key is stored on the authentication platform, retrieving the access key from the authentication platform; and forwarding the access key along with the content request to the data source (see FIG. 4A, 4B and para 47-48, 93-10: teaches steps taken for determining accessibility of the data and based on determination, using an access key to acquire content from data source).
It would have been obvious to one having ordinary skill in the art before the filing of the  invention to use the teachings of Oye and modify Mann since a person would have recognize the benefit for security associated to user authorization to access the data (see para 4, 158)


In regards to claims (8 and 18), Mann doesn’t specifically teach further comprising: determining whether the data source is a restricted data source, the determination made by checking the data indicating whether the data source has restricted access or public access, upon determining that the data source is a restricted data source, determining whether an access key corresponding to the user identifier of the user creating the table and the data source is stored in an authentication platform; and upon determining that the access key is not stored on the authentication platform: generating and forwarding an error message to the client device and initiating an authorization process with the data source to generate the access key for the user creating the table and the data source.
Oye teaches determining whether the data source is a restricted data source, the determination made by checking the data indicating whether the data source has restricted access or public access, upon determining that the data source is a restricted data source, determining whether an access key corresponding to the user identifier of the user creating the table and the data source is stored in an authentication platform; and upon determining that the access key is not stored on the authentication platform: generating and forwarding an error message to the client device and initiating an authorization process with the data source to generate the access key for the user creating the table and the data source (see FIG 4A-4B and claim 6: teaches steps to verify key authentication and when the key is not stored sending an error message to user and starting a process to get authorization).
It would have been obvious to one having ordinary skill in the art before the filing of the  invention to use the teachings of Oye and modify Mann since a person would have recognize the benefit for security associated to user authorization to access the data (see para 4, 158)


In regards to claims (9 and 19), Mann teaches the table includes a graphical control element that allows the user to select a data field for a column of the table (see FIG. 3-4; interface to interact with table and fields).
Mann doesn’t specifically teach wherein multiple data fields are received and forwarded to the client device (see para 40, 56: retrieving data and forwarding to client)
Oye teaches wherein multiple data fields are received and forwarded to the client device.
It would have been obvious to one having ordinary skill in the art before the filing of the  invention to use the teachings of Oye and modify Mann since a person would have recognize the benefit for data retrieval (see para 4)

In regards to claims (10 and 20), Mann teaches further comprising: receiving a table request from the client device, the table request; receiving a list of content items from the data source that the user creating the table has access to, the list comprising content items identifiers for each of the content items; and rendering the list of content items on a display of the client device for the user creating the table to select (see para 13, 29, 82, 360: create a new table user indicates columns and rows. See para 368, 399, 412, 421, 783: generate table with columns and rows obtaining the data for the table.
Mann doesn’t specifically teach the request comprising the user identifier of the user and the data source identifier; communicating the request to the data source corresponding to the data source identifier (see para 4: teaches table creation and acquiring the underlying data for the table. See para 93-96, 148: teaches using user id, data source id to complete a content request to fill the requested data on a field).
It would have been obvious to one having ordinary skill in the art before the filing of the  invention to use the teachings of Oye and modify Mann since a person would have recognize that this is a well-known technique used for data retrieval and the benefit for security associated to user authorization to access the data (see para 4, 158).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30am-5:30pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144




/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144